Title: From George Washington to Juan de Miralles, 16 October 1779
From: Washington, George
To: Miralles, Don Juan de


        
          Sir
          West-point Octr 16th 1779
        
        I was honored with your friendly letter of the 2d of last month.
        Nothing could be more acceptable than your present, but the manner in which it was bestowed. This enhanced its value, because it encreased our esteem. I can only send you from this quarter, in return, what you have long had, my very sincere friendship.
        The intelligence you have been pleased to intrust me with is very agreeable. except that part which relates the loss of yr dispatches—for this I am concerned—I promise myself the most happy events from the known spirit of your nation: United with the arms of France, we have every thing to hope over the arms of our common enemy the

English. I shall not fail to inform Mrs Washington of the obligation she is under for your polite attention to & remembrance [of] her. I am sure she will receive your complimts (which I shall make a tender of in my next letter) with gratitude & pleasure as you stand high in her estimation. I have the honor to be with the most perfect respect and greatest perso[na]l regard, your most obt and obliged hble sert.
      